DETAILED ACTION
1.	The applicant’s amendment filed 06/21/2022 was received. Claim 1 was amended. Claim 5 was cancelled.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 04/22/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “third blower mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Tomari et al. (WO 2017/057198 A1) of claims 1-2 & 4 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Tomari et al. (WO 2017/057198 A1) of claims 5-7 are withdrawn per cancellation of claim 5 and amendments of claim 1.

7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Tomari et al. (WO 2017/057198 A1) and Narushima et al. (US 2005/0033562 A1) of claim 1 are withdrawn per amendments of claim 1.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0331022 A1: [0045]-[0053]; [0063]-[0064]; fig. 4 & 6.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Christopher P. Bruenjes on 06/28/2022.
Claims 1-2 & 6-7 in the application have been amended as follows: 
1.	A preform coating device, comprising: 
a conveyance part for conveying a preform, 
a dispenser for discharging a coating solution toward the preform, 
a dryer that is arranged spaced apart from the dispenser along a conveyance path of the conveyance part and that dries the coating solution applied to the preform by irradiating the coating solution applied to the preform with infrared light, and 
a first blower mechanism that blows gas on the preform for reducing [[the]] a temperature of the preform, at a position in which the preform is irradiated with the infrared light by the dryer, 
a second blower mechanism that blows gas on a surface of the dryer for reducing [[the]] a temperature of the surface of the dryer, and 
a third blower mechanism that is arranged on [[the]] a downstream side of the dryer and that blows gas toward the preform.
2.	The preform coating device according to claim 1, further comprising a flow rate adjustment mechanism for adjusting [[the]] a flow rate of the first blower mechanism.
6.	The preform coating device according to claim [[5]] 1, further comprising a flow rate adjustment mechanism for adjusting a flow rate of the second blower mechanism.
7.	The preform coating device according to claim [[5]] 1, wherein the second blower mechanism blows room temperature gas.


Reasons for Allowance
10.	Claims 1-4 & 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A preform coating device, comprising: 
a conveyance part for conveying a preform, 
a dispenser for discharging a coating solution toward the preform, 
a dryer that is arranged spaced apart from the dispenser along a conveyance path of the conveyance part and that dries the coating solution applied to the preform by irradiating the coating solution applied to the preform with infrared light, and 
a first blower mechanism that blows gas on the preform for reducing a temperature of the preform, at a position in which the preform is irradiated with the infrared light by the dryer, 
a second blower mechanism that blows gas on a surface of the dryer for reducing a temperature of the surface of the dryer, and 
a third blower mechanism that is arranged on a downstream side of the dryer and that blows gas toward the preform.” The closest prior art of record Tomari et al. (WO 2017/057198 A1), does not teach nor suggest “a second blower mechanism that blows gas on a surface of the dryer for reducing a temperature of the surface of the dryer, and 
a third blower mechanism that is arranged on a downstream side of the dryer and that blows gas toward the preform” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717